Citation Nr: 0923321	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 30, 
Title 38, United States Code (the Montgomery GI Bill) in 
amount of $7,090.00.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1993 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision of the 
Committee on Waivers and Compromises of the Debt Management 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma which denied the Veteran's 
claim of entitlement to waiver of overpayment.

The Veteran requested a Board hearing in his March 2005 
substantive appeal 
[VA Form 9].  The requested hearing was scheduled in October 
2006.  Without explanation, the Veteran failed to report for 
the hearing.  He has not since requested any rescheduling.  
Accordingly, the Board will proceed as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

In April 2007, the Board remanded this case for additional 
development.  The RO continued the previous denial in an 
October 2007 supplemental statement of the case (SSOC).  In 
March 2008, the Board again remanded the Veteran's claim for 
further development.  After issuing an August 2008 SSOC, the 
RO returned the Veteran's education file to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The Veteran began receiving educational benefits under 
Chapter 30, Title 38 of the United States Code effective June 
2003.  In February 2004, the Veteran elected to receive 
vocational training benefits under Chapter 31, Title 38 of 
the United States Code retroactive to June 2003, giving rise 
to an overpayment of $7090.00.

2.  The overpayment was validly created.

3.  The creation of the overpayment was not due to the 
Veteran's fraud, misrepresentation, or bad faith.

4.  The Veteran was at fault with respect to the creation of 
the overpayment by electing to receive Chapter 31 benefits 
retroactive to June 2003.

5.  There was no fault on the part of VA with respect to the 
creation of the overpayment.

6.  Recovery of the overpayment would not defeat the purpose 
of paying VA education benefits.

7.  Allowing the Veteran to retain the benefits he 
erroneously received would result in unjust enrichment to the 
Veteran.

8.  The Veteran did not relinquish a valuable right or incur 
a legal obligation based on the overpayment of $7090.00.

9.  Recovery of the overpayment would not cause the Veteran 
undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $7090.00 was 
validly created.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2008); 
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); 
VAOPGCPREC 6-98 (April 24, 1998).

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the Veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).

3.  Recovery of an overpayment of Chapter 30 education 
benefits in the amount of $7,090.00 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a waiver of overpayment of Chapter 30 
education benefits in the amount of $7090.00.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in March 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to issue a 
supplemental statement of the case (SSOC) which addressed 
whether the Veteran's Chapter 30 debt was created as a 
product of fraud, misrepresentation, or bad faith and whether 
collection of the debt would be against equity and good 
conscience.

In August 2008, the AOJ issued a SSOC which appears to have 
essentially complied with the Board's March 2008 remand 
instructions.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.
The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  In July 2004, the Veteran filed a request for 
waiver of the overpayment.  The RO provided the Veteran with 
a Decision on Waiver and Indebtedness in October 2004, a 
statement of the case (SOC) in February 2005, and a SSOC in 
October 2007, which informed him of the criteria to be 
considered in determining whether waiver of overpayment is 
appropriate.  He was also issued a SSOC in August 2008 which 
informed him of the criteria to be applied in determining 
whether recovery of the overpayment was against equity and 
good conscience.  The Board finds, therefore, that as a 
practical matter, the VA has informed the Veteran of the 
evidence needed to substantiate his claim. 

In addition, the RO attempted to obtain evidence concerning 
the Veteran's monthly income and expenses in order to 
determine whether recovery of overpayment would result in 
undue financial hardship.  The Veteran provided evidence, 
including argument in support of his claim and a Financial 
Status Report [VA Form 20-5655] dated August 2004.  In August 
2007 and September 2007, the RO sent the Veteran letters 
requesting that he provide an updated VA Form 5655 [Financial 
Status Report].  However, the Veteran failed to respond with 
these requests.  The Veteran has not identified any 
outstanding evidence.

The Veteran was provided with ample opportunity to submit 
evidence and argument in support of his claim.  He has 
proceeded without a representative.  As was noted above, the 
Veteran failed to appear for a scheduled hearing before a 
Veterans Law Judge in October 2006.  

Accordingly, the Board will proceed to a decision on the 
merits of the case.



Relevant law and regulations

Nonduplication - programs administered by VA

A veteran or eligible person who is eligible for education or 
training benefits under more than one of the provisions of 
law listed in this paragraph based on his or her own service 
or based on the service of another person cannot receive such 
benefits concurrently.  The individual must elect which 
benefit he or she will receive for the particular period or 
periods during which education or training is to be pursued.  
Except for an election between 38 U.S.C. chapters 32 and 34 
which is irrevocable once a check has been negotiated, the 
person may reelect at any time.  (a) 38 U.S.C. chapter 30, 
(b) 38 U.S.C. chapter 31, (c) 38 U.S.C. chapter 32, (d) 38 
U.S.C. chapter 34, (e) 38 U.S.C. chapter 35, (f) 10 U.S.C. 
chapter 1606, (g) Section 903 of the Department of Defense 
Authorization Act of 1981, (h) The Hostage Relief Act of 
1980, or (i) The Omnibus Diplomatic Security and 
Antiterrorism Act of 1986.  
See 38 C.F.R. § 21.4022 (2008).

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a) 
(West 2002); 
38 C.F.R. § 1.962 (2008).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2008).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the government.

"Equity and good conscience" involves a variety of 
elements:  (1) Fault of the debtor.  Where the actions of the 
debtor contribute to creation of the debt.  (2) Balancing of 
faults.  Weighing fault of the debtor against VA fault.  (3) 
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a) (2008).  The list of 
elements contained in the regulation is not all inclusive.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Particular emphasis is, therefore, placed upon the elements 
of the fault of the debtor and undue hardship.  See 38 C.F.R. 
§ 1.965(a) (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In determining whether a waiver of overpayment is 
appropriate, VA's  inquiry is focused on three distinct 
questions.  First, VA must determine if the overpayment at 
issue was validly created.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991) [noting that before adjudicating a 
waiver application, the lawfulness of the overpayment must 
first be decided]; see also VAOPGCPREC 6-98 [holding that 
where the validity of the debt is challenged, that issue must 
be developed before the issue of entitlement to a waiver of 
the debt can be considered].  For obvious reasons, in the 
absence of a valid debt, no further inquiry is necessary.  

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation, or bad faith played a role in its 
creation.  If it did, waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) 
(2008); see also Ridings v. Brown, 6 Vet. App. 544 (1994) 
[holding that the Board must independently address the matter 
of bad faith before addressing whether waiver would be 
appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation, and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
Veteran changed his position to his detriment as a result of 
overpayment.

The Board will address these three areas of consideration in 
turn.

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether the 
overpayment was validly created.  

The Court held that before adjudicating a waiver application, 
the lawfulness of the overpayment must first be decided.  The 
Committee has charged the Veteran with a $7090.00 overpayment 
of Chapter 30 benefits from June 16, 2003 to January 31, 
2004.  The record shows that the Veteran indeed received 
duplicate payments under Chapter 30 and Chapter 31.  
The Veteran has not challenged the validity or creation of 
the overpayment.  Rather, he contends that waiver should be 
granted on the basis of fault of VA and hardship.  See, e.g., 
the NOD dated December 2004 and the VA Form 9 dated March 
2005.  The matter of validity of the indebtedness is 
therefore not at issue.    

The Board additionally observes that the amount of the 
overpayment, $7090.00, appears to have been correctly 
calculated. 

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation, or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.9639(a), 1.965(b) (West 2002).  The Committee 
determined that the Veteran had not demonstrated bad faith in 
creating the overpayment.  See the October 2004 Decision on 
Waiver of Indebtedness.  It is, however, the Board's 
responsibility to consider the matter of bad faith on a de 
novo basis.  See Ridings, supra.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  An appellant's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 
9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b) (2008).

The evidence demonstrates that the Veteran applied for 
Chapter 30 educational benefits in July 2003.  Compensation 
was initiated effective June 2003.  In February 2004, the VA 
office in Albuquerque reported that the Veteran had elected 
to change to the Chapter 31 benefits program beginning June 
16, 2003.  The evidence shows that the Veteran was made aware 
of that an overpayment would be created by the retroactive 
payment of the Chapter 31 benefits.  See the internal RO 
email dated February 2004.  However, there is no evidence to 
indicate that the Veteran deliberately acted with any 
fraudulent intent in order to seek an unfair advantage, with 
knowledge of the likely consequences.  

The Board finds, therefore, that the Veteran did not commit 
fraud, misrepresentation, or bad faith, and there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
the Veteran and undue hardship.  See 38 C.F.R. § 1.965(a) 
(2008); see also Cullen v. Brown, 5 Vet. App. 510 (1993) 
[when determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors].

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the appellant had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
appellant's actions were those expected of a person 
exercising a high degree of care, with due regard for the 
appellant's contractual responsibility to the government.  
The age, financial experience, and education of the appellant 
should also be considered in these determinations.

With respect to fault, the evidence demonstrates that the 
fault in creation of the overpayment lies with the Veteran.  
According to the evidence, the Veteran's application for 
Chapter 30 education benefits was received in July 2003.  
Accompanying the Veteran's application was an enrollment 
certification from ITT Technical Institute, certifying the 
Veteran's enrollment in an undergraduate technology program 
from June 16, 2003 to September 7, 2003.  He was awarded 
Chapter 30 benefits for this program.  The RO subsequently 
received two additional enrollment certifications from ITT 
Technical Institute for the periods of September 8, 2003 to 
November 20, 2003 and December 1, 2003 to March 7, 2004.  

In February 2004, the Veteran elected to receive Chapter 31 
benefits effective June 13, 2003.  The Veteran was made aware 
that a Chapter 30 overpayment would be created by the 
retroactive payment of the Chapter 31 benefits.  See internal 
RO email dated February 2004.  

Accordingly, the evidence demonstrates that the Veteran's 
election to receive duplicate education benefits from June 
13, 2003 to January 31, 2004 directly resulted in the 
creation of the overpayment.  As such, the Veteran is at 
fault in the creation of the debt.  See 38 C.F.R. § 1.965(a) 
(2008); see also Veterans Benefits Administration Circular 
20-90-5, (Feb. 12, 1990).  

The Veteran claims that the overpayment is the fault of VA 
because he applied for Chapter 30 benefits due to VA's delay 
in processing applications for Chapter 31 benefits.  See the 
VA Form 9 dated March 2005.  The Board does not dispute the 
Veteran's assertion that he encountered a delay in the 
processing of his Chapter 31 benefits.  However, the evidence 
clearly demonstrates that the Veteran elected to receive the 
Chapter 31 benefits effective June 13, 2003, although he had 
already received Chapter 30 benefits for the same time 
period.  Moreover, the Veteran was made aware that the 
duplication of benefits would cause an overpayment, at the 
time of the award of the Chapter 31 benefits.  See internal 
RO email dated February 2004.  

Regarding the element of defeating the purpose of the 
intended benefit, the purpose of Chapter 30 is, in part, to 
provide eligible service members with educational assistance 
in order to help them adjust to civilian life.  See 38 
U.S.C.A § 3001(1) (West 2002).  Recovery of the overpayment 
would not nullify the objective for which the education 
benefits were intended, as the Veteran was received 
duplicative Chapter 31 benefits to cover the intended 
expenses for the same time period.  Moreover, as the 
Veteran's educational expenses were already paid to him, the 
purpose of the intended benefit has presumably been 
fulfilled.  Therefore, recovery of the overpayment would not 
nullify the objective for which the educational benefits were 
intended.

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
Veteran.  In effect, a waiver of this overpayment would allow 
the Veteran to realize a gain based upon the receipt of 
duplicate education benefits.  The duplication of such 
benefits is statutorily prohibited under 38 U.S.C.A. § 3033.  
See also 38 C.F.R. § 21.4022 (2008).  Therefore, allowing the 
Veteran to realize any gain from the receipt of both Chapter 
30 and 31 benefits for the same time period would clearly 
result in unjust enrichment.

The Board has also considered whether the Veteran's reliance 
on the Chapter 30 education benefits caused him to change his 
position to his detriment.  However, there is no evidence of 
record indicating that receipt of education benefits 
otherwise caused the Veteran to relinquish a valuable right 
or to incur a legal obligation.

Finally, with respect to undue hardship, the October 2004 
Committee decision indicated that, at the time of that 
decision, the Veteran retained over 32 months of entitlement 
to Chapter 31 benefits.  As such, the overpayment debt could 
be deducted from his education benefits over a reasonable 
period of time, thus not resulting in any undue hardship to 
the Veteran.  

The Financial Status Report which was submitted by the 
Veteran in July 2004 shows that the Veteran's monthly income 
($2728.26) exceeded his monthly expenses ($2690) by $37.77.  
Crucially, the Veteran has not provided any income and 
expense information since July 2004 and failed to respond to 
letters from the RO dated August 2007 and September 2007 
requesting that he submit an updated Financial Status Report.  
Moreover, in his March 2005 VA Form 9, the Veteran indicated 
that he started a new job in November 2004 and by his own 
statement, his financial circumstances have changed for the 
better .  

The Veteran has been accorded ample opportunity to present 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, in light of the Veteran's disinclination to fully 
cooperate with the development of his claim, there is 
insufficient evidence to establish that the recovery of the 
overpayment would result in undue hardship, depriving the 
Veteran of basic necessities, based on his current financial 
status.  As such, the Board finds that undue hardship is not 
demonstrated by the evidence of record.

The Board's inquiry is not necessarily limited to the six 
factors discussed above.  However, there is nothing in the 
record which suggests any other reason for waiver of the 
charged indebtedness exists, and the Veteran has pointed to 
none.

Accordingly, based upon the Veteran's fault in the creation 
of the indebtedness, lack of fault on the part of VA, the 
fact that he was unjustly enriched via the overpayment from 
VA, and insufficient of evidence of undue hardship, the Board 
concludes that a waiver of overpayment of Chapter 30 
educational benefits is not warranted.


ORDER

The Veteran's request for waiver of overpayment of Chapter 30 
education benefits in the amount of $7090.00 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


